                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION


    MEMPHIS A. PHILIP RANDOLPH
    INSTITUTE, et al.,

                    Plaintiffs,                       Civil No. 3:20-cv-0374

    v.                                                JUDGE RICHARDSON
                                                      MAGISTRATE JUDGE FRENSLEY
    TRE HARGETT, et al.,

                    Defendants.


     PLAINTIFFS’ REQUEST TO FILE SURREPLY, OR, IN THE ALTERNATIVE, TO
                  DEEM THE PRESENT FILING AS A SURREPLY

            In their reply in support of their Motion for Reconsideration, Defendants argue that:

                   [A]s of May 1, 2020 (the date this case was initiated), Mr. Sweet
                   was in Memphis, and—notwithstanding his professed enrollment at
                   Xavier University until his “transfer[]” to the University of
                   Memphis in “mid to late July”—he never left Memphis. (See
                   Second Sweet Decl., DE 86-2, PageID# 2669–2670.) Thus, Mr.
                   Sweet was not eligible to vote absentee when this lawsuit was filed
                   on May 1, 2020.

Dkt. No. 97 (“Reply”) at 4–5. This statement is inaccurate, and therefore, misleading.1 Mr. Sweet’s

declaration was offered to substantiate Tennessee NAACP’s standing to bring the First-Time Voter

claim. Plaintiffs’ original complaint was filed on May 1, 2020. See Dkt. No. 1. But the First Time

Voter claim was not pled until June 12, 2020, in Plaintiffs’ Amended Complaint. See Dkt. No. 39.

Thus, it was pled seven days after the Davidson County Chancery Court issued its order requiring

the state to permit essentially all Tennesseans—including Mr. Sweet—to vote absentee. See Fisher



1
 Plaintiffs do not intend to suggest that Defendants intentionally misled the Court, but nonetheless
are compelled to point out the error, given its importance to the substance of Defendants’
argument.


         Case 3:20-cv-00374 Document 99 Filed 09/17/20 Page 1 of 4 PageID #: 2741
v. Hargett, No. 20-0435-III (Davidson Cnty. Chancery Ct. June 4, 2020) (conferring eligibility to

vote absentee to all Tennessee voters fearing COVID-19), reversed in part 604 S.W. 3d 381 (Tenn.

2020) (maintaining the trial court’s injunction for the August 6, 2020 election such that Mr. Sweet

could have voted by mail but for the First-Time Voter Restriction). As such, on June 12, 2020, the

date on which the First-Time Voter claim was filed, Mr. Sweet—who asserted specifically that he

wished to vote absentee due to his fear of COVID-19—was eligible to vote absentee.2 Defendants’

assertion that he lacked standing at the time the claim was filed is therefore in error.3

       In light of the above, and recognizing that sur-replies are typically disfavored, Plaintiffs

hereby request the Court’s leave to file a brief sur-reply,4 or in the alternative, that the Court deem




2
  On September 16, 2020, shortly after receiving Defendants’ reply, counsel for Plaintiffs emailed
Defendants’ counsel to request that they correct the record for the Court themselves. Defendants’
counsel responded stating that, in their view, “the argument is proper and that no correction is
necessary,” thereby necessitating this filing.
3
  While Defendants’ assertion was factually inaccurate for the reason identified here, it also fails
legally for another reason. Even if the First-Time Voter claim had been filed on May 1, 2020, it
would have been filed concurrently with Tennessee NAACP’s challenge to the absentee voting
eligibility criteria, which together harmed Mr. Sweet by preventing him from voting absentee.
Ultimately, Tennessee NAACP only moved on the First-Time Voter claim because the state court
proceeding resolved the absentee eligibility claim before June 12, 2020 (when the preliminary
injunction motion was filed). But even absent the Chancery Court’s ruling, Tennessee NAACP
had standing to bring both claims as of May 1, 2020 because both equally served to cause Mr.
Sweet’s harm—the inability to vote by mail—which would be addressed by relief on both claims.
4
  Were Plaintiffs to file a sur-reply, they would also note: (1) that Defendants’ reply in support of
their Motion for Reconsideration is improper under the Local Rules, see L.R. 7.01(a)(3)
(forbidding a response to a motion for reconsideration absent a court order); (2) that Defendants’
repeated claim that they did not have an opportunity to address Corey Sweet’s declaration is
incorrect, since the declaration was filed on July 7, 2020, was not challenged in Defendants’
Motion to Dismiss filed on August 10, 2020, and in fact, went unchallenged until Defendants’
reply in support of their motion to dismiss was filed on September 10, 2020 (after the Court noted
Defendants’ failure to challenge the declaration); (3) that Defendants’ improper reply does not
actually address Plaintiffs’ principally-cited cases on the standing question, most notably including
Cleveland Branch, N.A.A.C.P. v. City of Parma, OH, 263 F.3d 513, 526 (6th Cir. 2001); and (4)
that even if Defendants’ had carried their burden of showing that the claim challenging the First-
Time Voter Restriction is moot, which they have not, the issue is capable of repetition yet evading
review, under the law.


    Case 3:20-cv-00374 Document 99 Filed 09/17/20 Page 2 of 4 PageID #: 2742
this request to serve as a sur-reply and consider it as such in weighing Defendants’ Motion for

Reconsideration and to Stay the injunction of the First-Time Voter Restriction. Defendants have

indicated that they will oppose Plaintiffs’ request without an opportunity to file further briefing

themselves (which Plaintiffs do not believe is necessary or warranted).



Dated: September 17, 2020                       Respectfully submitted,

                                                   /s William L. Harbison
Danielle Lang*                                  William L. Harbison (No. 7012)
Ravi Doshi*                                     Lisa K. Helton (No. 23684)
Molly Danahy*                                   Christopher C. Sabis (No. 30032)
Jonathan Diaz*                                  Christina R.B. López (No. 37282)
Campaign Legal Center                           Sherrard, Roe, Voigt & Harbison, PLC
1101 14th Street NW, Suite 400                  150 3rd Avenue South, Suite 1100
Washington, DC 20005                            Nashville, TN 37201
Tel.: (202) 736-2200                            Phone: (615) 742-4200
dlang@campaignlegalcenter.org                   Fax: (615) 742-4539
rdoshi@campaignlegalcenter.org                  bharbison@srvhlaw.com
mdanahy@campaignlegalcenter.org                 lhelton@srvhlaw.com
jdiaz@campaignlegalcenter.org                   csabis@srvhlaw.com
                                                clopez@srvhlaw.com


                                                Ezra Rosenberg*
                                                Pooja Chaudhuri*
                                                Lawyers’ Committee for Civil Rights Under Law
                                                1500 K Street NW Suite 900
                                                Washington, DC 20005
                                                Tel.: (202) 662-8600
                                                erosenberg@lawyerscommittee.org
                                                pchaudhuri@lawyerscommittee.org

                                                *Admitted Pro Hac Vice




   Case 3:20-cv-00374 Document 99 Filed 09/17/20 Page 3 of 4 PageID #: 2743
                                     Certificate of Service

       I, Bill Harbison, certify, pursuant to Local Rule 5.01, that on this 17th day of September,
2020, the foregoing Request was served via the Court’s CM/ECF filing system on the following:

               Janet Kleinfelter
               Andrew B. Campbell
               Alexander Rieger
               Matthew D. Cloutier
               Office of the Tennessee Attorney General
               301 6th Ave. N.
               Nashville, Tennessee 37243
               janet.kleinfelter@ag.tn.gov
               andrew.campbell@ag.tn.gov
               alex.rieger@ag.tn.gov
               matt.cloutier@ag.tn.gov

               Counsel for Defendants



                                                       /s William L. Harbison




   Case 3:20-cv-00374 Document 99 Filed 09/17/20 Page 4 of 4 PageID #: 2744
